In his motion for rehearing appellant again urges the insufficience of the testimony, and insists that we did not fully consider the testimony of Mr. Crawford, who supported appellant's claim of alibi.
The case falls clearly within the holding of many authorities that possession of recently stolen property, unexplained to the satisfaction of the jury, is sufficient to warrant conviction of such possessor for the theft of such property. False explanations of such possession, made when he is first found with the property, have apparently much weight against the accused. We have carefully analyzed the facts, which show that appellant had a truck with certain peculiarities. Such a truck was seen near the place of the alleged theft on the night thereof. Appellant lived in Foard County. The lister in question was stolen in Hall County, some sixty or seventy miles from appellant's home. It was taken on the night of March 19th. When found in possession of the lister a little more than a week later, two witnesses swore that appellant said he had owned the lister four or five years; that when same was examined, paint scraped away and marks of identification revealed, — appellant then said he had only had it about two weeks; that he got it at Hollis, Oklahoma. On the trial appellant swore that he bought it from two strangers on March 22nd *Page 13 
in Hardeman County. The jury were the exclusive judges of the credibility of the witnesses, and did not have to accept as true the testimony of appellant's alibi witness Crawford. Appellant claimed to have been at Arp, Texas, on the night of the alleged theft, but brought no witnesses from Arp to swear that he was there at that time.
The motion for rehearing is overruled.
Overruled.